DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 has been  considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onggosanusi et al. (U.S. 2017/0311296).

With respect to claim 1, Onggosanusi et al. disclose: identifying a resolution level (lines 6-10 of [0133] refer to the resource allocation, lines 6-10, disclosing that a number of RBs (resource blocks) indicated in the UL resource allocation (RA) field (of a DCI associated with a UL-grant), lines 12-14 of [0192], lines 9-11 of [0194]). The UE identifies a resolution level (number of RBs (REs, and groups of RBs are also disclosed in at least lines 8-11 of [0113])) upon reception/interpretation of the RA of the DCI) and a diversity level ([0106] e.g. one precoding matrix (corresponding to the claimed diversity level), [0113] in particular the second half “…an indicator of a subset of precoders” (where the subset of precoders corresponds to the diversity level), or for example lines 1-5 of [0114] where the cycling pattern indication with implicit precoder indication corresponds to the diversity level, [0128], [0133, [0137], [0148], [0149], also step 902 of Fig. 9, [0192]) for an uplink control channel (last sentence of [0192], refer to uplink control channel PUCCH, Fig. 9, step 907 or the cycled precoders (the number of precoders corresponds to the claimed diversity level)); precoding information for transmission via the uplink control channel based at least in part on the resolution level and the diversity level (at least 906 of Fig. 9, [0192] and paragraphs already cited relating to the signaling to the UE of the allocated RBs and the precoder or precoders applied to the allocated RBs); and transmitting, via the uplink control channel, an orthogonal frequency division multiplexing (OFDM) waveform generated based at least in part on the precoded information (step 907, lines 8-11 of [0113] OFDM symbols form an OFDM waveform, also [0181] disclosing support of OFDT and DFT-S-OFDM).

With respect to claim 2, Onggosanusi et al. disclose: wherein precoding the information for transmission further comprises: identifying a plurality of control channel payload resource element groups (e.g.  Fig. 2, where each of the identified (identified by the UE and allocated by the RA field of the DCI of the UL grand) a resource block comprises a corresponding resource element group (as known in the art, for example refer to Fig. 2 and its description of Noh et al. (U.S. 2020/0076484) cited in the pertinent prior art section)) within a resource block (resource block comprising all the RBs of 602 or refer to the first and second subset of RBs (where each subset of RBs comprises a respective resource element group) which respectively comprise first and second resource element groups ([0137], [0142], or steps 903-906 determining precoder for each RB (comprising a group of resource elements)) based at least in part on the resolution level and the diversity level (e.g., lines 6-10 of [0133], [0137], [0142] Fig. 9 [0192]) ; and applying a different spatial precoder to a respective subset of the information that is mapped to a respective control channel payload resource element group of the plurality of control channel payload resource element groups (different spatial precoder applied per RB (resource element group) disclosed in lines 8-11 of [0113] precoding cycling (four beams) also shown in Fig. 5, second half of [0115], alternatively [0137], [0142]).

With respect to claim 3, Onggosanusi et al. disclose: identifying, based at least in part on the diversity level, a number of the plurality of control channel payload resource element groups within the resource block (lines 6-15 of [0133], [0137], [0192]); and generating the OFDM waveform based at least in part on the number ([0181] and 907 of Fig. 9).

With respect to claim 4, Onggosanusi et al. disclose: identifying, based at least in part on the resolution level, a mapping pattern that indicates that resource elements of different groups of the plurality of control channel payload resource element groups are interleaved within the resource block (Figure 6, refer to pattern 602 interleaved RB allocation within resource block 602, lines 7-9 of [0132], lines 7-10 of [0139]); and generating the OFDM waveform based at least in part on the mapping pattern (precoding in performed at least in part on the mapping pattern (indicates the location of the allocated RBs to the UE) at least lines 13-end of [0192] also [0181] disclosing OFDM transmission).

With respect to claim 5, Onggosanusi et al. disclose: identifying, based at least in part on the resolution level, a mapping pattern that indicates that resource elements of different groups of the plurality of control channel payload resource element groups are mapped to distinct sets of contiguous resource elements within the resource block (each of indicated resource blocks (RBs) comprises a respective set of contiguous resource elements (as known in the art)); and generating the OFDM waveform based at least in part on the mapping pattern (lines 13- end [0192]) and [0181] OFDM waveform generated to transmit on the PUCCH).

With respect to claim 6, Onggosanusi et al. disclose: wherein precoding the information for transmission further comprises: precoding a first subset of the information that is mapped to a first control channel payload resource element group of a plurality of control channel payload resource element groups within a resource block using a first spatial precoder of a plurality of spatial precoders (lines 8-end of [0113], refer to the precoder cycling, last half of [0115] and Fig. 5 cycling four transmit beams. Alternatively refer to [0137], [0142] first PMI (first spatial precoder) used on a first subset of RBs (resource element group)); and precoding a second subset of the information that is mapped to a second control channel payload resource element group of the plurality of control channel payload resource element groups using a second spatial precoder of the plurality of spatial precoders that differs from the first spatial precoder (lines 8-end of [0113], refer to the precoder cycling (cycling to a different beam/PMI/spatial precoder), last half of [0115] and Fig. 5 cycling four transmit beams. Alternatively refer to refer to [0137], [0142] second PMI (second spatial precoder different from the first spatial precoder (first PMI)) used on a  second subset of RBs (resource element group)).

With respect to claim 9, Onggosanusi et al. disclose: wherein identifying the resolution level and the diversity level further comprises: receiving an indication of the resolution level and the diversity level via a radio resource control (RRC) message, downlink control information (DCI), or a physical downlink control channel (PDCCH) (Fig. 7 e.g. 710 DCI [0132] or 720 DCI (for first information, allocation of RBs (resolution level)) also refer to lines 13-15 of [0192], and second information (precoding info (diversity level)) using DCI  [0133]-[0137], approximate middle of [0142], lines 1-6 of [0192] or over LTE PDCCH or ePDCCH [0133]-[0137]).

With respect to claim 10, Onggosanusi et al. disclose: wherein the uplink control channel is a physical uplink control channel (PUCCH) (last sentence of [0192]).

With respect to claim 11, Onggosanusi et al. disclose: identifying a cycling pattern for the uplink control channel; and generating the OFDM waveform for transmission over a plurality of transmission time intervals based at least in part on the cycling pattern (lines 9-end of [0113], lines 3-5 of [0114], Fig. 5, cycling of four transmit beam (according to an identified by the UE cycling pattern or signaled to the UE), second half of [0115], [0181] discloses OFDM transmission).

With respect to claim 12 Onggosanusi et al. disclose: wherein identifying the cycling pattern further comprises: receiving an indication of the cycling pattern (lines 3-5 of [0014])..

With respect to claim 13, Onggosanusi et al. disclose:
wherein precoding the information further comprises: cycling, based at least in part on the cycling pattern, which spatial precoder of a plurality of different spatial precoders is mapped to a respective control channel payload resource element group of a plurality of control channel payload resource element groups in each transmission time interval of the plurality of transmission time intervals (lines 8-end of [0113], Fig. 5, second half of [0115], [0148] different PMIs, spatial precoders are used to form the cycled four transmit beams of Fig. 5  across RBs (each RB comprises a resource element group)).

With respect to claim 14, Onggosanusi et al. disclose: wherein the cycling pattern is a time domain cycling pattern, a frequency domain cycling pattern, or a time and frequency domain cycling pattern (second half of [0115]). 

With respect to claim 16, Onggosanusi et al. disclose:
identifying an uplink control channel format for the uplink control channel (performed internally by the UE as part of getting the PUCCH according to LTE specifications); and generating the OFDM waveform based at least in part on the uplink control channel format (.OFDM [0181]waveform out of the transmission antenna which transmits based at least in part on the PUCCH (format)).

With respect to claim 18, Onggosanusi et al. disclose: transmitting an indication of a plurality of spatial precoders applied for precoding the information (an indication of a plurality of spatial precoders applied for precoding is transmitted (sent) internally to the components of the UE which apply the precoders (beams) per RB or subset of RBs or performs the precoding cycling).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Seo et al. (U.S. 2019/0103941).
	With respect to claim 29, claim 29 is rejected based on the rationale used to reject claim 1 above (the UE of Onggosanusi et al. corresponds to the claimed apparatus)),comprising: a  processor, memory in electronic communication with the processor (Fig. 3A, processor 310 and memory 360, [0083], [0087], lines 1-5 of [0088]).
	Onggosanusi et al. do not expressly disclose: and instructions stored in the memory and executable by the processor to cause the apparatus to:
	In the same field of endeavor (wireless communication), Seo et al. disclose: and instructions stored in the memory and executable by the processor to cause the apparatus to ([0225] instructions (software) contained in memory 160 executed by processor 155 (of the UE) cause the UE to implement the present invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Fig. 3A of Onggosanusi et al. based on the teachings of Seo et al. ([0225]) to store instructions stored in the memory and executable by the processor (340) to cause the apparatus (UE of Fig. 3A) to: implement the present invention of Onggosanusi et al. (as related to the function of the UE in the paragraphs cited in the rejection of claim 1 above) as it is known to use a processor to execute instructions stored in a memory to implement functions according 
to the stored instructions.

8.	Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Chae et al. (U.S. 2018/0248595).
	With respect to claim 7, Onggosanusi et al. do not disclose: identifying a number of demodulation reference signal ports based at least in part on the diversity level; identifying, based at least in part on the number of demodulation reference signal ports, a mapping pattern that maps at least one demodulation reference signal to at least one resource element within each control channel payload resource element group of a plurality of control channel payload resource element groups within a resource block; and generating the OFDM waveform based at least in part on the mapping pattern.
	Implementing UL wireless transmission over a control channel, Chae et al. disclose: identifying a number of demodulation reference signal ports based at least in part on a diversity level (lines 1-4 of [0091], [0094] performed by a UE (in the UL) [0047] DMRS transmitted over PUCCH. [0094] refer to the DMRS port number X (number of DMRS ports) also refer to [0103]  “A different DMRS port can be mapped to the column vector. In other word, a DMRS port can be mapped to each of precoders belonging to a precoder set., [0094], also [0011] number of DMRS ports and [0006] which defines M) The precoder set corresponds to the diversity level); identifying, based at least in part on the number of demodulation reference signal ports, a mapping pattern that maps at least one demodulation reference signal to at least one resource element within each control channel payload resource element group of a plurality of control channel payload resource element groups within a resource block ([0090], [0096] DMRS port mapping to RE or RE group); and generating an OFDM waveform based at least in part on the mapping pattern (PUCCH, [0034]-[0035], [0108], [0047] DMRS transmission through PUCCH using an OFDM waveform).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi et al. based on Chae et al. to identify a number of demodulation reference signal ports based at least in part on the diversity level (number of precoders, e.g. used in the precoder cycling or the subset of precoders) and identify, based at least in part on the number of demodulation reference signal ports, a mapping pattern (DMRS port mapping to RE or RE group)that maps at least one demodulation reference signal to at least one resource element within each control channel payload resource element group of a plurality of control channel payload resource element groups within a resource block; and generating the OFDM waveform based at least in part on the mapping pattern  (PUCCH, [0034]-[0035], [0108], [0047] DMRS transmission through PUCCH using an OFDM waveform) to enable the UE of Onggosanusi et al. to transmit DMRS in the PUCCH to allow the base station (which receives the PUCCH transmitted by the UE) to perform channel estimation to coherently demodulate transmitted information ([0047] of Chae et al., last sentence of [0192] of Onggosanusi et al).

9.	Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Zhang et al. (U.S. 2019/0020451).
	With respect to claim 8 Onggosanusi et al  disclose: determining a precoding pattern for signals within each control channel payload resource element group of a plurality of control channel payload resource element groups based at least in part on the resolution level (for example [0137] 2 PMIS used to precode signals within first and second subsets of RBs, also [0142]); and generating the OFDM waveform based at least in part on the precoding  pattern (the transmitted (via antenna) OFDM waveform is based at least in part on the precoding pattern, e.g. Fig. 5, and [0181] for OFDM transmission).
Onggosanusi et al.  do not disclose: a set of demodulation reference.
	In the field of LTE wireless transmission, Zhang et al. disclose: a set of demodulation reference (Fig. 2, within an RB (group of REs), [0022], [0025]-[0026] DMRS in PUCCH, DMRS 245 are present).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi et al. based on Zhang et al. and include DMRS in the allocated RBs to facilitate demodulation of the PUCCH by the intended receiver (base station) of the PUCCH of Onggosanusi et al.(Zhang et al., lines 1-2 of [0026]).

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Ahn et al. (U.S. 2017/0150500).
	With respect to claim 15, Onggosanusi et al. disclose: transmitting the OFDM waveform (transmission of OFDM waveform of the PUCCH channel).
	Onggosanusi et al. do not disclose: in a single transmission interval or two transmission intervals.
	Implementing PUCCH transmission, Ahn et al. disclose: in a single transmission interval or two transmission intervals ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the OFDM waveform (of the PUCCH transmission of Onggosanusi et al.) in a single transmission interval (as taught by Ahn et al.)  because it is known and suitable to do so )[0067] if Ahn et al.) and the predictable result of PUCCH transmission during one TTI  would be obtained.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Park et al. (U.S. 2021/0144763).
	With respect to claim 17, Onggosanusi et al. do not disclose:  wherein identifying the uplink control channel format for the uplink control channel comprises: receiving an indication of the uplink control channel format.
	In the field of implementing PUCCH transmission, Park et al. disclose: wherein identifying a uplink control channel format for an uplink control channel comprises: receiving an indication of the uplink control channel format ([0209], UE receives PUCCH format information from the base station (PUCCH format is according to a TTI length) [0203], [0009]-[0011] also Fig. 16, [0206]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify , Onggosanusi et al. based on the teachings of Park et al. to receive from the BS (of the system of Onggosanusi et al to which the UE transmits the PUCCH) an indication of the PUCCH format (according to a TTI length of the PUCCH) to allow the UE to efficiently transmit uplink control information to the BS when performing listen-before-talk (LBT) transmission (Park et al., [0003]-[0007]).

12.	Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Matsumura et al. (U.S. 2020/0236700).
With respect to claim 19, Onggosanusi et al. disclose: identifying a resolution level and a diversity level for an uplink control channel (performed by the enB of Onggosanusi et al.  e.g. refer to 710, 730 resource allocation info (number of RBs or groups of RBs and each RB comprises a respective group of REs as known in the art) and precoding info (precoders used or cycling precoder pattern) are transmitted to the UE. It is understood that the gnB which transmits the DL control information 710, 730 identifies the resource allocation info and precoding info. [0113], lines 3-5 of [0114], lines 6-15 of [0133], [0137], [0143], [0192], lines 6-11 of [0194]) ; and (receiving via the gNB antenna of 501 of Fig. 5) the uplink control channel for an orthogonal frequency division multiplexing (OFDM) waveform generated based at least in part on information precoded according to the resolution level and the diversity level (reception by gnB (base station) of the UL data on the PUCCH channel or PUCCH and separate UL data channel (Fig. 9, 907, last sentence of [0192], last two sentences of [0111] UL data transmitted by the UE is UL data requested (and received) by the gNB, OFDM disclosed in [0181] Fig. 5 enB (gnB) receives the transmissions of the UE).
Onggosanusi et al. do not expressly disclose: monitoring.
In the same field of endeavor, Matsumura et al. disclose: monitoring ([0079], where the base station monitors all PUCCH resources that pertain to all PUCCH types or if it knows the PUCCH type monitors only the specified PUCCH resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Onggosanusi et al. to perform monitoring of the PUCCH (comprising the requested UL data, monitoring PUCCH resources or a specified PUCCH resource) to implement resource monitoring-based reception of  the transmitted PUCCH. 

Claims 20-22, 23 are rejected based on the rationale used to reject claims 9-10, 12, 11&12 above (but from the point of view of the gnB).

With respect to claim 24, modified Onggosanusi et al.  disclose: further comprising: identifying a cycling pattern for the uplink control channel (lines 3-5 of [0114] where the cycling pattern (for the PUCCH of the UE) is identified by the gnB and then signaled to the UE); and receiving the OFDM waveform over a set of transmission time intervals based at least in part on the cycling pattern (implicit time intervals associated with the precoder cycling as performed by the UE, e.g. refer to Fig. 5, last two sentences of [0115], OFDM transmission also disclosed in [0181]).

With respect to claim 25, modified Onggosanusi et al.  disclose:
further comprising: determining, based at least in part on the cycling pattern, which spatial precoder of a plurality of different spatial precoders is mapped to a respective control channel payload resource element group of a plurality of control channel payload resource element groups in each transmission time interval of the set of transmission time intervals (last half of [0115], lines 3-5 of [0114], also lines 6-14 of [0133] as related to the gnB transmitting DL control info 710, 720).

13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Matsumura et al. (U.S. 2020/0236700) and  further in view of Ahn et al. (U.S. 2017/0150500).
	With respect to claim 26, modified Onggosanusi et al., Matsumura et al. do not disclose: wherein monitoring the u-plink control channel for the OFDM waveform comprises: monitoring in a single transmission interval or two transmission intervals.
	Implementing PUCCH transmission, Ahn et al. disclose: in a single transmission interval or two transmission intervals ([0067] PUCCH is transmitted in one TTI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi et al. based on the teachings of Ahn et al. to perform monitoring of a single TTI interval (which is a time resource during which the PUCCH is transmitted as disclosed by Ahn et al.) to implement the monitoring-based reception of the transmitted PUCH.

14.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Matsumura et al. (U.S. 2020/0236700) and  further in view of Park et al. (U.S. 2021/0144763).
With respect to claim 27, modified Onggosanusi et al., Matsumura et al. do not disclose: transmitting an indication of an uplink control channel format, wherein the monitoring of the uplink control channel for the OFDM waveform is based at least in part on the uplink control channel format.
In the field of implementing PUCCH transmission, Park et al. disclose: transmitting an indication of an uplink control channel format, ([0209], the base station transmits a PUCCH format information to an UE (PUCCH format is according to a TTI length) [0203], [0009]-[0011] also Fig. 16, [0206], [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gNB of Onggosanusi et al. based on the teachings of Park et al. to transmit an indication of the PUCCH format (according to a TTI length of the PUCCH) to the UE, to efficiently transmit uplink control information to the BS when performing listen-before-talk (LBT) transmission (Park et al., [0003]-[0007]). 
Modified Onggosanusi et al. discloses: wherein the monitoring of the uplink control channel for the OFDM waveform is based at least in part on the uplink control channel format (PUCCH transmitted from the UE to the gnB is based on the PUCCH format which is according to TTI length. In modified Onggosanusi et al. the monitoring is the PUCCH is based at least in part on the format of the transmitted PUCCH).

15.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Matsumura et al. (U.S. 2020/0236700) and further in view of Jung et al. (U.S.2018/0199367).
	With respect to claim 28, modified Onggosanusi et al. disclose: receiving an indication of a plurality of spatial precoders applied for precoding the information (e.g. Fig. 5 reception of the PUCCH (and optionally a UL data channel) using precoder cycling corresponds to receiving an indication of a plurality of spatial precoders applied for precoding the information (by the UE)).
	Modified  Onggosanusi et al., Matsumura et al. do not disclose: and generating a channel estimate for the uplink control channel based at least in part on the indication of the plurality of spatial precoders.
	In the same field of endeavor, Jung et al. disclose: and generating a channel estimate for the uplink control channel (approximate middle of [0048] “…a given UE can transmit a short UL data channel and a short PUCCH format 1b together in one or more allocated RBGs, and a network can coherently demodulate the received UL data channel by detecting a sequence of short PUCCH format 1b and performing channel estimation based on the detected sequence”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station (gnB) of Onggosanusi et al., based on the teachings of Jung et al. to perform channel estimation using a detected sequence of the PUCCH and coherently demodulate the received UL data channel (Onggosanusi et al. last sentence of [0192] and approximate middle of [0048] of Jung et al.).
	Modified Onggosanusi et al. disclose: and generating a channel estimate for the uplink control channel based at least in part on the indication of the plurality of spatial precoders (the channel estimate is based at least in part on the reception of the PUCCH transmitted using precoder cycling (Fig. 5 precoder cycling by UE2) which is indication of a plurality of spatial precoders applied for precoding the information)

16.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over 
Onggosanusi et al. (U.S. 2017/0311296) in view of Matsumura et al. (U.S. 2020/0236700) and Seo et al. (U.S. 2019/0103941).
	Claim 30 is rejected based on the rationale used to reject claim 19 above (the gnB (base station) of Onggosanusi et al. corresponds to the claimed apparatus)),comprising: a  processor, memory in electronic communication with the processor (Fig. 3B, processor 378 and memory 380, [0092], [0097]).
	However,  Onggosanusi et al. , Matsumura et al. do not expressly disclose: and instructions stored in the memory and executable by the processor to cause the apparatus to:
	In the same field of endeavor (wireless communication), Seo et al. disclose: and instructions stored in the memory and executable by the processor to cause the apparatus to ([0225] instructions (software) contained in memory 185 executed by processor 1180 (of the BS) cause the BS to implement the present invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gnB (BD) of Fig. 3B of Onggosanusi et al. based on the teachings of Seo et al. ([0225]) to store instructions stored in the memory 380 and executable by the processor (378) to cause the apparatus (BS of Fig. 3B) to: implement the present invention of Onggosanusi et al. (as related to the function of the BS in the paragraphs cited in the rejection of claim 9 above) as it is known to use a processor to execute instructions stored in a memory to implement functions according to the stored instructions.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh et al. (U.S. 2020/0076484) Fig. 2 discloses RB and REs in an uplink slot.

Kim et al. (U.S. 2021/0359735) refer to at least [0178]-[0186]


Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/18/2022